— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), *702rendered June 9, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, for an inquiry and determination of the defendant’s motion for leave to withdraw his plea of guilty, in accordance herewith, and the appeal is held in abeyance in the interim. The Supreme Court, Kings County, shall file its report with all convenient speed.
In determining a motion to withdraw a guilty plea, a Judge "must exercise his discretion in affording defendant a reasonable opportunity to advance his claims from which an informed and prudent determination can be rendered” (People v Frederick, 45 NY2d 520, 525). Here, the Supreme Court improperly summarily denied the defendant’s pro se oral application to "take back” his plea without inquiring as to the defendant’s bases for such motion. Accordingly, the matter is remitted to the Supreme Court, Kings County, to allow the defendant to state his reasons for moving to withdraw his guilty plea. Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.